IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 EDWARD M. GOODMAN and
 BERNICE S. GOODMAN, husband and                               DIVISION ONE
 wife,
                                                               No. 79408-6-I
                            Respondents,
                                                               UNPUBLISHED OPINION
                    v.

 MICHAEL J. GOODMAN,

                            Appellant,

 MARY F. GOODMAN, CHANCE
 GOODMAN, a single man, and TYSON
 GOODMAN, a single man,

                             Defendants.

        DWYER, J. — This appeal is an attempt to relitigate a land dispute that was

resolved almost a decade ago. Michael Goodman, unsatisfied by the prior

resolution of a land dispute with his brother, Edward Goodman, and his brother’s

wife, Bernice Goodman, seeks reversal of an order requiring him to permit

Edward1 and Bernice to access their property through an easement burdening

his adjacent property. There being no merit to any of Michael’s contentions, we




        1   To avoid confusion, the parties will be referred to herein by their first names.

Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79408-6-I/2


affirm. Because his appeal is frivolous, we also award sanctions against Michael

under RAP 18.9(a).

                                               I

       In 1977, Ruth Goodman, the mother of Edward and Michael, conveyed 26

acres of property, adjacent to Lake Campbell in Skagit County, to Edward and

Bernice. In 1979, Edward and Michael hired a surveyor to short plat the

property, creating 4 lots. The short plat, known as SP 55-80, was approved by

the county in 1980. Subsequently, Edward and Bernice gave Michael and his

wife, Mary, title to Lot 2 as a gift and sold them Lot 4.2

       In 2010, Edward and Bernice filed a quiet title action against Michael and

Mary.3 At trial, the parties disputed whether Edward and Bernice had an implied

easement by prior use over Lot 2 for a driveway that connected the home of

Edward and Bernice, located on Lot 3, to a public road. Michael argued at trial

that Edward and Bernice did not need an implied easement over Lot 2 because

SP 55-80 showed that they had an express easement over Lot 4 that connected

Lot 3 to the public road.4 In a 2012 order, the trial court ruled that an express

easement existed over Lot 4, but did not conclude that this precluded an

easement over Lot 2. Instead, the court ordered that, as the owners of Lot 3,

Edward and Bernice had a nonexclusive easement and right to use the driveway




       2 Lot 1 was sold to third parties who are not parties to this action.
       3 Mary was a party to the litigation until she passed away in 2015.
       4 However, this easement could not be used to access the home on Lot 3 by road, as the

topography of Lot 3 made it impossible to construct a roadway that vehicles could use to access
the home from the portion of Lot 3 accessible through the easement over Lot 4.


                                                   2
No. 79408-6-I/3


passing through Lot 2 that connected the home on Lot 3 to a public road.

Michael unsuccessfully sought reversal of this order on appellate review.

        Later, in 2018, Michael blocked Edward and Bernice from accessing Lot 3

by way of the express easement over Lot 4 granted by SP 55-80. When

confronted about this action, Michael asserted, contrary to his position in the

2010 litigation, that Edward and Bernice did not have an easement over Lot 4. In

response, Edward and Bernice filed a motion under the original 2010 litigation’s

cause number seeking an order requiring Michael to permit them to access their

property through the easement over Lot 4. The trial court ruled that Edward and

Bernice had a right to access Lot 3 through the easement over Lot 4 and ordered

Michael to clear the blockages to the easement so that Edward and Bernice can

access that section of their property by way of that easement.5

        Michael appeals.

                                                II

        Michael raises two contentions on appeal, asserting that the trial court

erred by requiring him to clear the easement over Lot 4 because (1) Edward and

Bernice cannot, as a matter of law, have both an implied easement granting

access to Lot 3 through Lot 2 and an express easement granting access to Lot 3

through Lot 4, and (2) that the express easement over Lot 4 was extinguished by

the 2012 order concluding that Edward and Bernice had an implied easement

over Lot 2. In response, Edward and Bernice assert that these contentions are



        5 The evidence persuaded the trial court that the topography of Lot 3 required that one
section of Lot 3 be accessed by way of an easement over Lot 2 while the other section of Lot 3
could only be accessed by an easement over Lot 4.


                                                     3
No. 79408-6-I/4


barred by the doctrines of collateral estoppel and res judicata and that Michael’s

appeal is frivolous, meriting sanctions pursuant to RAP 18.9(a).6 Edward and

Bernice have the better argument.

        “Collateral estoppel and res judicata are equitable doctrines that preclude

relitigation of already determined causes.” Weaver v. City of Everett, 194 Wn.2d

464, 472-73, 450 P.3d 177 (2019) (citing Bordeaux v. Ingersoll Rand Co., 71

Wn.2d 392, 395-96, 429 P.2d 207 (1967)). The applicability of these doctrines is

a question of law that we review de novo. Weaver, 194 Wn.2d at 473 (citing

Christensen v. Grant County Hosp. Dist. No. 1, 152 Wn.2d 299, 305, 96 P.3d 957

(2004)).

        “The two doctrines are distinguishable in scope. Collateral estoppel, or

issue preclusion, bars relitigation of particular issues decided in a prior

proceeding. Res judicata, or claim preclusion, bars litigation of claims that were

brought or might have been brought in a prior proceeding.” Weaver, 194 Wn.2d

at 473 (citations omitted) (citing Loveridge v. Fred Meyer, Inc., 125 Wn.2d 759,

763, 887 P.2d 898 (1995)).

                                                A

        Michael first contends that Edward and Bernice cannot have both an

implied easement granting access to Lot 3 through Lot 2 and an express



        6   Edward and Bernice also assert that the appeal is untimely because Michael’s
arguments on appeal discuss issues that could have been resolved or were resolved in the 2010
litigation and the 2012 order. Edward and Bernice assert that Michael’s appeal could therefore
only have been timely if filed back in 2012. This is incorrect. Michael appealed from an order
issued in 2018. That his arguments may be barred by the doctrines of collateral estoppel and res
judicata has no bearing on the timeliness of his appeal. Edward and Bernice do not dispute that
Michael filed his notice of appeal from the 2018 order within 30 days of the trial court’s entry of
the order. Thus, the appeal is timely. See RAP 5.2(a).


                                                     4
No. 79408-6-I/5


easement granting access to Lot 3 through Lot 4. In response, Edward and

Bernice assert that we should decline to consider this contention because this

issue was already litigated and decided in the 2010 litigation and 2012 order and

that collateral estoppel therefore bars relitigation of the issue here. We agree.

       The party asserting collateral estoppel must establish the following four

elements:

       “(1) the issue decided in the earlier proceeding was identical to the
       issue presented in the later proceeding; (2) the earlier proceeding
       ended in a judgment on the merits; (3) the party against whom
       collateral estoppel is asserted was a party to, or in privity with a
       party to, the earlier proceeding; and (4) application of collateral
       estoppel does not work an injustice on the party against whom it is
       applied.”

Weaver, 194 Wn.2d at 474 (quoting Christensen, 152 Wn.2d at 307). “For

collateral estoppel to apply, the party against whom the doctrine is asserted must

have had a full and fair opportunity to litigate its case in a prior proceeding.”

Weaver, 194 Wn.2d at 473-74 (citing Hanson v. City of Snohomish, 121 Wn.2d

552, 561, 852 P.2d 295 (1993)).

       Edward and Bernice have established all four of the prerequisites for the

application of collateral estoppel to Michael’s claim that they cannot have both an

implied easement over Lot 2 and an express easement over Lot 4. In the 2012

order, the trial court found that Edward and Bernice had an express easement

over Lot 4 and concluded that they also had an implied easement over Lot 2.

Michael was a party to that litigation and, in fact, argued that Edward and Bernice

could not have both an easement over Lot 2 and over Lot 4. There is no injustice

in barring Michael from relitigating this previously decided issue, as he had a full




                                              5
No. 79408-6-I/6


opportunity to litigate this issue in 2010 and took advantage of that opportunity.

Therefore, collateral estoppel bars consideration of Michael’s claim that Edward

and Bernice cannot have both an implied easement granting access to Lot 3

through Lot 2 and an express easement granting access to Lot 3 through Lot 4.

                                                B

        Michael next contends that the express easement over Lot 4 was

necessarily extinguished by the 2012 order concluding that Edward and Bernice

had an implied easement over Lot 2. In response, Edward and Bernice assert

that we should not consider this argument because Michael failed to present any

authority to support his assertion and because it is barred under the doctrine of

res judicata. We agree.

        A party must provide citation to legal authority in support of its arguments.

“An issue raised in a party’s opening brief but unsupported by legal authority is

waived.” Univ. of Wash. v. Gov’t Emps. Ins. Co., 200 Wn. App. 455, 465 n.3, 404

P.3d 559 (2017) (citing RAP 10.3(a), (b)).

        “Res judicata precludes relitigation of an entire claim when a prior

proceeding involving the same parties and issues culminated in a judgment on

the merits.” Weaver, 194 Wn.2d at 480. The party seeking to apply res judicata

must establish the following four elements as between the challenged action and

a prior action in which there was a final judgment on the merits: “‘concurrence of

identity . . . (1) of subject-matter; (2) of cause of action;[7] (3) of persons and


          7 We consider the following criteria when determining whether there is a concurrence of

identity in cause of action:
          (1) whether the rights or interests established in the prior judgment would be
          destroyed or impaired by the prosecution of the second action; (2) whether


                                                     6
No. 79408-6-I/7


parties; and (4) in the quality of the persons for or against whom the claim is

made.’” Weaver, 194 Wn.2d at 480 (alteration in original) (quoting N. Pac. Ry.

Co. v. Snohomish County, 101 Wash. 686, 688, 172 P. 878 (1918)); see also

Pederson v. Potter, 103 Wn. App. 62, 67, 11 P.3d 833 (2000).

        Michael does not provide any citation to legal authority to support his

contention that the express easement over Lot 4 was extinguished by the 2012

trial court order. Furthermore, all the elements of res judicata are firmly

established. This appeal arises from litigation occurring under the same cause

number as the 2010 litigation, which resulted in a final judgment on the merits,

and the cause of action and the subject matter are identical: a quiet title action

disputing whether Edward and Bernice have, as owners of Lot 3, easements to

access their property through Lots 2 and 4. Michael relies on the same evidence

as in the 2010 litigation, the same rights are at issue, and a ruling on Michael’s

latest contention would impact the rights of the parties as set forth in the 2012

order. All parties to the current appeal were parties in the 2010 litigation and,

thus, the quality of the parties is the same as in the 2010 litigation. See Rains v.

State, 100 Wn.2d 660, 664, 674 P.2d 165 (1983). Michael could have raised his

contention that establishing the easement over Lot 2 necessarily extinguished

the easement over Lot 4 in the 2010 litigation. Thus, under the doctrine of res

judicata, Michael is barred from raising this contention herein.



         substantially the same evidence is presented in the two actions; (3) whether the
         suits involved infringement of the same right; and (4) whether the two suits arise
         out of the same transactional nucleus of facts.
Ensley v. Pitcher, 152 Wn. App. 891, 903, 222 P.3d 99 (2009) (citing Pederson v. Potter, 103 Wn.
App. 62, 72, 11 P.3d 833 (2000); Landry v. Luscher, 95 Wn. App. 779, 784, 976 P.2d 1274
(1999)).


                                                   7
No. 79408-6-I/8


        Michael does not dispute that the elements of res judicata are satisfied,

instead arguing that we must consider his contention—that the express

easement was extinguished by the implied easement—because the trial court’s

2012 order was silent as to whether or not the express easement was

extinguished. This is wrong for two reasons. First, the trial court’s order was

clear that Edward and Bernice have both an express easement over Lot 4 and an

easement implied through prior use over Lot 2. The order need not have literally

stated the phrase “the implied easement does not negate the express easement”

to have concluded that both easements may exist simultaneously—that was

necessarily implied by the very fact that the court concluded that Edward and

Bernice had easement rights over both Lots 2 and 4. Second, the doctrine of res

judicata bars the litigation of claims that could have been litigated in the prior

action, regardless of whether they were actually litigated. Michael could have

raised his contention in the 2010 litigation. That he did not do so and that his

chosen arguments proved ineffective in 2010 did not authorize him to try again in

2018.

        Both because Michael failed to provide citation to any authority supporting

his contention and because it is barred under the doctrine of res judicata, we

need not further discuss this claim.

                                          C

        Having concluded that we will not further analyze Michael’s contentions on

appeal, we now consider Edward and Bernice’s request that sanctions be




                                              8
No. 79408-6-I/9


awarded against Michael under RAP 18.9(a) for filing a frivolous appeal. We

agree that Michael’s appeal is frivolous and that sanctions are warranted.

       RAP 18.9(a) authorizes us to order sanctions against a party who files a

frivolous appeal.8 “Sanctions may include, as compensatory damages, an award

of attorney’s fees to the opposing party.” Camer v. Seattle Sch. Dist. No. 1, 52

Wn. App. 531, 540, 762 P.2d 356 (1988). An appeal is frivolous if it “presents no

debatable issues and is so devoid of merit that there is no reasonable possibility

of reversal.” Streater v. White, 26 Wn. App. 430, 434, 613 P.2d 187 (1980).

       This appeal is frivolous because it presents essentially the same claims

and issues as were decided in the 2010 litigation. See Camer, 52 Wn. App. at

540 (finding appeal frivolous when appellant presented only claims and issues

essentially the same as those defeated in prior cases). To the extent that

Michael seeks to raise a new claim, it is barred and, thus, had no possibility of

success on the merits. All of Michael’s claims are barred under the doctrines of

collateral estoppel or res judicata. Nevertheless, undeterred by his previous

losses, he appealed. There being no debatable issues, Michael’s position is so

devoid of merit that there was no possibility of reversal. Sanctions are


       8   RAP 18.9(a) states in full:
                Sanctions. The appellate court on its own initiative or on motion of a
                party may order a party or counsel, or a court reporter or authorized
                transcriptionist preparing a verbatim report of proceedings, who uses
                these rules for the purpose of delay, files a frivolous appeal, or fails to
                comply with these rules to pay terms or compensatory damages to any
                other party who has been harmed by the delay or the failure to comply or
                to pay sanctions to the court. The appellate court may condition a party’s
                right to participate further in the review on compliance with terms of an
                order or ruling including payment of an award which is ordered paid by
                the party. If an award is not paid within the time specified by the court,
                the appellate court will transmit the award to the superior court of the
                county where the case arose and direct the entry of a judgment in
                accordance with the award.


                                                     9
No. 79408-6-I/10


warranted.9 Upon proper application, a commissioner of this court will enter an

order awarding Edward and Bernice their reasonable attorney fees and costs on

appeal.

        Affirmed.




WE CONCUR:




         9 Edward and Bernice also request that we enter an order barring Michael from filing any

further actions or appeals related to these easements. Such a request is more appropriately
directed to the trial court, the denial or grant of which we could later review. In the absence of
such a request to the trial court, we decline to consider whether such an order is warranted.


                                                    10